DETAILED ACTION
This Action is a response to the reply received 10 March 2021. No claims are amended or canceled; claims 21-22 are new. Claims 1-6, 8-10 and 12-22 remain pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, Aaron Justin, U.S. 10,282,273 B1 (hereinafter referred to as “Bell”) and Lindeman et al., U.S. 2012/0129503 A1 (hereinafter referred to as “Lindeman”) in view of Maes, Stephane H., U.S. 8,196,125 B2 (hereinafter referred to as “Maes”) and Hadar et al., U.S. 2011/0072486 A1 (hereinafter referred to as “Hadar”), and in further view of Benes et al., U.S. 2019/0108116 A1 (hereinafter referred to as “Benes”).

Regarding claim 1, Bell teaches: A method for configuration file management, the method comprising: receiving, by a computing system, a configuration policy defining a set of rules (Bell, e.g., 3:55-4:3, “… policy storage system 204 receives a set of policy rules …”);
	receiving, by the computing system, a configuration file including one or more parameters (Bell, e.g., 4:3-22, “… metadata comprises developer-specified metadata (e.g., application recovery time objective, whether the application processes [PII] … application developer interface 21 provides developer specified metadata to metadata storage system 208 …” Examiner’s note: application recovery time objective and whether the application processes PII are parameters, in particular the value for each metadata field identified; the set of metadata is interpreted as broadly consistent with a configuration file as it establishes parameters by which an application is configured to be deployed and/or executed (see more generally, e.g., 5:3-17));
	evaluating, by the computing system, a compliance of the configuration file with each rule of the set of rules (Bell, e.g., 4:3-11, “… policy rules are verified by checking a set of metadata associated with an application …”);
	determining, based on the evaluating and by the computing system, a compliance score for the configuration file proportional to level of compliance of the configuration file with the configuration policy; comparing the compliance score to a threshold compliance score (Bell, e.g., 5:26-30, “compliance with policy rules is determined as a set of logical tests (e.g., determining whether a value is greater than or less than a threshold …” Examiner’s note: in an embodiment with a single rule, the level of compliance with the rule is equivalent to a score comprising the value, which is checked against a threshold); and
	in response to comparing the compliance score to the threshold compliance score, transmitting, by the computing system, an instruction to a software deployment system indicating whether or not to allow the configuration file to be deployed, wherein the instruction indicates the configuration file is not allowed to be deployed if the compliance score is less than the threshold compliance score, and the instruction indicates the configuration is allowed to be deployed if the compliance score is greater than or equal to the threshold compliance score, and wherein the software deployment system receives the instruction and bocks the deployment of the configuration file if the instruction indicates the configuration file is not allowed to be deployed, and the software deployment system allows the deployment of the configuration file if the instruction indicates the configuration file is allowed to be deployed (Bell, e.g., 4:33-52, “application platform 214 communicates with policy enforcement system 206 to determine whether an application is allowed to deploy … a policy enforcement system for determining whether application metadata complies with a set of policies … policy enforcement system 206 determines whether an application is … allowed to deploy …” See also, e.g., 5:49-6:3, “… an indication is provided that the application is not compliant … an indication that the application is not compliant comprises an indication that the application is now allowed to deploy …” and, e.g., 6:50-60, “In the event it is determined not to deploy the new application, the process ends. In the event it is determined to deploy the new application … the new application is deployed …”).
	Bell does not teach that each rule comprises a conditional logic for the rule and an action to be performed if the condition is false, wherein the action comprises transmitting a warning notification to a second computing system. However, Lindeman does teach: wherein each rule [] comprises a condition defining conditional logic for the rule and an action to be performed if the condition is false, and wherein one or more of the actions for the set of rules comprises transmitting a warning notification to a second computing system (Lindeman, e.g., ¶82, “system 102 may analyze the security-related information described above and set one or more security state indications in a posture-based profile of respective mobile devices … system 102 may determine and set one or more bits or other parameter values in a security table that indicates whether a mobile device 104 has a blacklisted application, whether a SIM card has been changed, whether a device has been jailbroken or rooted … Blocking access represents one of the possible actions that could be triggered … and transmitting user notifications … a policy can be configured to transmit warning notifications to the user and the network administrator, if an unauthorized application is detected on a mobile phone.” Examiner’s note: the security table corresponds to the configuration; the rule is that an unauthorized application is not permitted to reside on the phone, and wherein if the condition is false (i.e., the unauthorized application is installed on the phone) the action comprises 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the compliance of one or more applications with one or more policies of Bell to provide that each rule comprises a conditional logic for the rule and an action to be performed if the condition is false, wherein the action comprises transmitting a warning notification to a second computing system because the disclosure of Lindeman shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining the compliance of one or more applications with one or more policies to provide that each rule comprises a conditional logic for the rule and an action to be performed if the condition is false, wherein the action comprises transmitting a warning notification to a second computing system for the purpose of controlling the distribution and publication of applications to mobile devices that have access to a secure enterprise network (Lindeman, Id.).
	Bell in view of Lindeman does not teach that the policy rules comprising conditional logic rules and actions to be performed are configuration policies. However, Maes does teach: [wherein each rule] of the configuration policy [comprises a condition defining conditional logic for the rule and an action to be performed] (Maes, e.g., 1:20-27, “Policies can be set to determine any of a number of aspects of various applications including but not limited to …” Examiner’s note: the list provided includes various examples of configurations for said applications. See also, e.g., 2:63-66, “The policy can comprise a plurality of rules, each rule comprising at least one condition and at least one action associated with each condition”) for the purpose of providing efficient policy enforcement (Maes, e.g., 1:43-2:31).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the compliance of one or more applications with one or more policies of Bell in view of Lindeman to provide that the policy rules comprising conditional logic rules and actions to be performed are configuration policies because the disclosure of Maes shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining the compliance of one or more applications with one or more policies to provide that the policy rules comprising conditional logic rules and actions to be performed are configuration policies for the purpose of providing efficient policy enforcement (Maes, Id.).
	Bell in view of Lindeman and Maes does not teach that a first portion of rules applies to a plurality of differing types of software deployment environments and a second portion of rules applies to a subset of the software deployment environments. However, Hadar does teach: wherein a first portion of the set of rules of the configuration policy defines conditional logic and respective actions applicable to a plurality of differing types of software deployment environments and a second portion of the set of rules of the configuration policy defines conditional logic and respective actions applicable to only a subset of the plurality of differing software deployment environments (Hadar, e.g., ¶3, “… issue a compound policy for an identified virtual operating system running on the virtual host …” See also, e.g., ¶35, “AC virtual policy generator 220 may be responsible for issuing specific operating system (‘OS’) virtual host policy rules … virtual host policy rules may be aggregated, hierarchical, and/or compatible with multiple guests … a specific operating system virtual host policy rule may operate in a multi-tenancy environment in which the operating system runs for multiple guest virtual machines … as well as readymade policies for some of the supported host environments, including universal common policies for different platforms …” Examiner’s note: a plurality of policies may be aggregated into an aggregate policy; some policies apply to a plurality of different deployment environments (universal common policies for different platforms) and some policies apply to specific operating systems) for the purpose of increasing policy enforcement on operating systems supporting virtualization (Hadar, e.g., ¶¶3-5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the compliance of one or more applications with one or more policies of Bell in view of Lindeman and Maes to provide that a first portion of rules applies to a plurality of differing types of software deployment environments and a second portion of rules applies to a subset of the software deployment environments because the disclosure of Hadar shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining the compliance of one or more applications with one or more policies to provide that a first portion of rules applies to a plurality of differing types of software deployment environments and a second portion of rules applies to a subset of the software deployment environments for the purpose of increasing policy enforcement on operating systems supporting virtualization (Hadar, Id.).
	Bell and Lindeman in view of Maes and Hadar do not teach that a particular environment controls a deployment of containerized software. However, Benes does teach: wherein a particular software deployment environment controls a deployment of containerized software (Benes, e.g., ¶43, “test manager component 145 may determine if it is acceptable to update the container 151 …container policy may be a set of rules associated with a containerization tool … used by the PaaS system …”) for the purpose of providing an optimal execution environment for applications in software containers (Benes, e.g., Abs.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the compliance of one or more applications with one or more policies of Bell and Lindeman in view of Maes and Hadar to provide that a particular environment controls a deployment of containerized software because the disclosure of Benes shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining the compliance of one or more applications with one or more policies to provide that a particular environment controls a deployment of containerized software for the purpose of providing an optimal execution environment for applications in software containers (Benes, Id.).

Regarding claim 6, the rejection of claim 1 is incorporated, and Bell further teaches: wherein the threshold compliance score is specified by the configuration policy (Bell, e.g., 5:26-30, “… compliance with policy rules is determined as a set of logical tests (e.g., determining whether a value is greater than or less than a threshold …” See also, e.g., 3:63-4:2, “a policy rule comprises a policy-based rule enforced on a software application. For example: ‘Software applications running n Asia that have a recovery time objective (e.g., RTO) of <20 min AND that have greater than 1,000 authorized users …” Examiner’s note: the compliance score is the value of a particular attribute to be tested against the compliance rule wherein the compliance rule establishes the threshold score that must be met in order to determine the application in compliance with the rule).
Regarding claim 9, Bell teaches: A configuration file management system, comprising: a configuration policy database (Bell, e.g., 3:60-63, “… policy storage system 204 receives a set of policy rules from policy manager 202 … a policy rule comprises a policy-based rule enforced on a software application …”); and a computing platform including one or more processors and a memory storing instructions that, when executed by the one or more processors, cause the computing platform (Bell, at least FIG. 3, disclosing policy enforcement system 300 comprising processor 304 and memory 306) to:
	retrieve, from the configuration policy database, a configuration policy defining a set of rules (Bell, e.g., 6:8-14, “… a set of policy rules are retrieved (e.g., from a policy storage system …”);
	receive a configuration file including one or more parameters (Bell, e.g., 6:8-14, “… application metadata is retrieved …” See also, e.g., 5:3-17, “metadata received comprises information regarding an application, an application identifier, … application code (e.g., which libraries and modules, at which versions are incorporated in the application) …” Examiner’s note: the metadata is interpreted as broadly consistent with the configuration file as it includes one or more parameters (i.e., the version and identification of the libraries and modules included in the application));
	determine that the configuration file is not compliant with the configuration policy; and transmit an instruction to a software deployment system instructing the software deployment system to not allow the configuration file to be deployed (Bell, e.g., 4:32-52, “application platform 214 communicates with policy enforcement system 206 to determine whether an application is allowed to run … determines whether an application is allowed to deploy …” See also, e.g., 2:48-65, “… in the event that the application is determined not to be compliant, an indication is provided that the application is not allowed to deploy … the indication causes an application to … not be allowed to run, to be blocked from running, or any other appropriate action”).
	Bell does not teach that each rule comprises a conditional logic for the rule and an action to be performed if the condition is false, wherein the action comprises transmitting a warning notification to a second computing system. However, Lindeman does teach: wherein each rule comprises a condition defining conditional logic for the rule and an action to be performed if the condition is false, and wherein one or more of the actions for the set of rules comprises transmitting a warning notification to a second computing system (Lindeman, e.g., ¶82, “system 102 may analyze the security-related information described above and set one or more security state indications in a posture-based profile of respective mobile devices … system 102 may determine and set one or more bits or other parameter values in a security table that indicates whether a mobile device 104 has a blacklisted application, whether a SIM card has been changed, whether a device has been jailbroken or rooted … Blocking access represents one of the possible actions that could be triggered … and transmitting user notifications … a policy can be configured to transmit warning notifications to the user and the network administrator, if an unauthorized application is detected on a mobile phone.” Examiner’s note: the security table corresponds to the configuration; the rule is that an unauthorized application is not permitted to reside on the phone, and wherein if the condition is false (i.e., the unauthorized application is installed on the phone) the action comprises transmitting a warning notification to both the user and the system administrator (i.e. at least a second computing system)) for the purpose of controlling the distribution and publication of applications to mobile devices that have access to a secure enterprise network (Lindeman, e.g., Abs. and ¶¶16-17).
Id.).
	Bell in view of Lindeman does not teach that the policy rules comprising conditional logic rules and actions to be performed are configuration policies. However, Maes does teach: [wherein each rule] of the configuration policy [comprises a condition defining conditional logic for the rule and an action to be performed] (Maes, e.g., 1:20-27, “Policies can be set to determine any of a number of aspects of various applications including but not limited to …” Examiner’s note: the list provided includes various examples of configurations for said applications. See also, e.g., 2:63-66, “The policy can comprise a plurality of rules, each rule comprising at least one condition and at least one action associated with each condition”) for the purpose of providing efficient policy enforcement (Maes, e.g., 1:43-2:31).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining Id.).
	Bell in view of Lindeman and Maes does not teach that a first portion of rules applies to a plurality of differing types of software deployment environments and a second portion of rules applies to a subset of the software deployment environments. However, Hadar does teach: wherein a first portion of the set of rules of the configuration policy defines conditional logic and respective actions applicable to a plurality of differing types of software deployment environments and a second portion of the set of rules of the configuration policy defines conditional logic and respective actions applicable to only a subset of the plurality of differing software deployment environments (Hadar, e.g., ¶3, “… issue a compound policy for an identified virtual operating system running on the virtual host …” See also, e.g., ¶35, “AC virtual policy generator 220 may be responsible for issuing specific operating system (‘OS’) virtual host policy rules … virtual host policy rules may be aggregated, hierarchical, and/or compatible with multiple guests … a specific operating system virtual host policy rule may operate in a multi-tenancy environment in which the operating system runs for multiple guest virtual machines … as well as readymade policies for some of the supported host environments, including universal common policies for different platforms …” Examiner’s note: a plurality of policies may be aggregated into an aggregate policy; some policies apply to a 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the compliance of one or more applications with one or more policies of Bell in view of Lindeman and Maes to provide that a first portion of rules applies to a plurality of differing types of software deployment environments and a second portion of rules applies to a subset of the software deployment environments because the disclosure of Hadar shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining the compliance of one or more applications with one or more policies to provide that a first portion of rules applies to a plurality of differing types of software deployment environments and a second portion of rules applies to a subset of the software deployment environments for the purpose of increasing policy enforcement on operating systems supporting virtualization (Hadar, Id.).
	Bell and Lindeman in view of Maes and Hadar do not teach that a particular environment controls a deployment of containerized software. However, Benes does teach: wherein a particular software deployment environment controls a deployment of containerized software (Benes, e.g., ¶43, “test manager component 145 may determine if it is acceptable to update the container 151 …container policy may be a set of rules associated with a containerization tool … used by the PaaS system …”) for the purpose of providing an optimal execution environment for applications in software containers (Benes, e.g., Abs.).
Id.).

Regarding claim 12, the rejection of claim 9 is incorporated, and Bell further teaches: wherein the configuration policy includes one or more rules which are evaluated in sequence to determine that the configuration file is not compliant with the configuration policy (Bell, e.g., 3:62-4:2, “a policy rule comprises a policy-based rule enforced on a software application …” See also, e.g., FIG. 5 and 6:10-32, “… a set of policy rules are retrieved … the next policy rule is selected … it is determined whether the application complies with the policy rule … In the event it is determined in 506 that the application metadata complies with the selected policy rule … it is determined whether there are more policy rules. In the event it is determined that there are more policy rules, control passes to 504 …” wherein the further rules are continued to be evaluated in sequence (i.e., one after the other)).

Claims 2 and 4, 13-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bell and Lindeman in view of Maes and Hadar, and in further view of Benes and Dimitrakos et al., U.S. 2016/0139915 A1 (hereinafter referred to as “Dimitrakos”).

Regarding claim 2, the rejection of claim 1 is incorporated, but Bell and Lindeman in view of Maes, Hadar and Benes do not teach that compliance is a numerical score from 1 to 100. However, Dimitrakos does teach: wherein the compliance score is a numerical score from 1 to 100 (Dimitrakos, e.g., ¶62, “… different compliance criteria 214 can have different weights associated such that an evaluation of a quantitative level of compliance includes applying weights, such as multiplicative factors, to certain of the compliance criteria 214 when determining a proportion of all the compliance criteria 214 that are satisfied. In this way it is possible to impart a greater emphasis on certain of the compliance criteria 214 in the set.” Examiner’s note: a proportion1 is a portion of a whole or a percentage, i.e., out of 100) for the purpose of providing an easily-understood indicator of compliance (Dimitrakos, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the compliance of one or more applications with one or more policies of Bell and Lindeman in view of Maes, Hadar and Benes to provide that compliance is a numerical score from 1 to 100 because the disclosure of Dimitrakos shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining the compliance of one or more applications with one or more policies to provide that compliance is a numerical score from 1 to 100 for the purpose of providing an easily-understood indicator of compliance (Dimitrakos, Id.).
Regarding claim 4, the rejection of claim 1 is incorporated, but Bell and Lindeman in view of Maes, Hadar and Benes does not teach that the compliance rules are ranked, with higher ranked rules contributing more to the compliance score than lower ranked rules. However, Dimitrakos does teach: wherein the set of rules are ranked, and higher ranked rules contributed more to the compliance score than lower ranked rules (Dimitrakos, e.g., ¶62, “… different compliance criteria 214 can have different weights associated such that an evaluation of a quantitative level of compliance includes applying weights, such as multiplicative factors, to certain of the compliance criteria 214 when determining a proportion of all the compliance criteria 214 that are satisfied. In this way it is possible to impart a greater emphasis on certain of the compliance criteria 214 in the set.” Examiner’s note: a compliance criterion (i.e., rule) having a higher weight is interpreted as one that is higher “ranked” (i.e., higher priority, more critical)) for the purpose of enabling the weighting of compliance rules by a priority of the particular rule and providing a weighted compliance metric (Dimitrakos, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the compliance of one or more applications with one or more policies of Bell and Lindeman in view of Maes, Hadar and Benes to provide that the compliance rules are ranked, with higher ranked rules contributing more to the compliance score than lower ranked rules because the disclosure of Dimitrakos shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining the compliance of one or more applications with one or more policies to provide that the compliance rules are ranked, with higher ranked rules contributing more to the compliance score than lower ranked rules for the purpose of enabling Id.).

Regarding claim 13, Bell teaches: A method for insuring compliance between a set of configuration files and a set of configuration policies, the method comprising: grouping the set of configuration files (Bell, e.g., 4:3-22, “a set of metadata associated with an application … metadata comprises developer-specified metadata … application developer interface 210 provides developer specified metadata to metadata storage system 208 …”) with the set of configuration policies in a computer system (Bell, e.g., 3:55-4:3, “policy storage system 204 receives a set of policy rules from policy manager 202 … policy rules are stored by policy storage system 204 …”);…
	assigning a [] compliance score to each of the set of configuration files; and controlling a software deployment platform based on the [] compliance score of each of the set of configuration files (Bell, e.g., 4:35-52, “… policy enforcement system for determining whether application metadata complies with a set of policies … determines whether an application is allowed to deploy …”).
	Bell does not teach that each rule comprises a conditional logic for the rule and an action to be performed if the condition is false, wherein the action comprises transmitting a warning notification to a second computing system. However, Lindeman does teach: wherein each of the subset of configuration policies comprises a condition defining conditional logic for the configuration policy and an action to be performed if the condition is false, and wherein one or more of the actions for the set of configuration policies comprises transmitting a warning notification to a second computing system (Lindeman, e.g., ¶82, “system 102 may analyze the security-related information described above and set one or more security state indications in a posture-based profile of respective mobile devices … system 102 may determine and set one or more bits or other parameter values in a security table that indicates whether a mobile device 104 has a blacklisted application, whether a SIM card has been changed, whether a device has been jailbroken or rooted … Blocking access represents one of the possible actions that could be triggered … and transmitting user notifications … a policy can be configured to transmit warning notifications to the user and the network administrator, if an unauthorized application is detected on a mobile phone.” Examiner’s note: the security table corresponds to the configuration; the rule is that an unauthorized application is not permitted to reside on the phone, and wherein if the condition is false (i.e., the unauthorized application is installed on the phone) the action comprises transmitting a warning notification to both the user and the system administrator (i.e. at least a second computing system)) for the purpose of controlling the distribution and publication of applications to mobile devices that have access to a secure enterprise network (Lindeman, e.g., Abs. and ¶¶16-17).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the compliance of one or more applications with one or more policies of Bell to provide that each rule comprises a conditional logic for the rule and an action to be performed if the condition is false, wherein the action comprises transmitting a warning notification to a second computing system because the disclosure of Lindeman shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining the compliance of one or more applications with one or more policies to provide that each rule comprises a conditional logic for the rule and an action to be performed if the condition is false, wherein the action comprises Id.).
	Bell in view of Lindeman does not teach identifying a subset of configuration policies applicable to each of a set of configuration files, and assigning a numerical compliance score to each of the configuration files. However, Dimitrakos does teach: for each of the set of configuration files, identifying a corresponding subset of configuration policies of the set of configuration policies (Dimitrakos, e.g., ¶59, “Which of the compliance characteristics 212 is relevant to the software application 202 is determined based on the resources identified by the deployment specification 204 … each of the relevant compliance characteristics 212 can related to characteristics of the software application 202 itself and/or characteristics of the virtualized computing environment 210 with which the software application 202 executes …”); [assigning a compliance store …] to each of the set of configuration files … [wherein the compliance score is] a numerical compliance score (Dimitrakos, e.g., ¶56, “… deployment specification 204 can include a specification or description of the application 202 and how the application should be deployed …” See also, e.g., ¶62, “One way to measure a level of compliance for the deployed software application 202 is to evaluate a proportion of all the compliance criteria 214 in the set of compliance criteria 214 that are satisfied and used such proportion as a quantitative measure of a level or extent of compliance …”) for the purpose of providing a wide range of compliance policies applicable to a range of potential applications and calculating a compliance of one or more such applications to one or more relevant compliance policies (Dimitrakos, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining Id.).
	Bell in view of Lindeman and Dimitrakos does not teach that the policy rules comprising conditional logic rules and actions to be performed are configuration policies. However, Maes does teach: [wherein each] of the subset of configuration policies [comprises a condition defining conditional logic for the configuration policy and an action to be performed] (Maes, e.g., 1:20-27, “Policies can be set to determine any of a number of aspects of various applications including but not limited to …” Examiner’s note: the list provided includes various examples of configurations for said applications. See also, e.g., 2:63-66, “The policy can comprise a plurality of rules, each rule comprising at least one condition and at least one action associated with each condition”) for the purpose of providing efficient policy enforcement (Maes, e.g., 1:43-2:31).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the compliance of one or more applications with one or more policies of Bell in view of Id.).
	Bell and Lindeman in view of Maes and Dimitrakos does not teach that a first portion of rules applies to a plurality of differing types of software deployment environments and a second portion of rules applies to a subset of the software deployment environments. However, Hadar does teach: wherein a first portion of the set of rules of the configuration policy defines conditional logic and respective actions applicable to a plurality of differing types of software deployment environments and a second portion of the set of rules of the configuration policy defines conditional logic and respective actions applicable to only a subset of the plurality of differing software deployment environments (Hadar, e.g., ¶3, “… issue a compound policy for an identified virtual operating system running on the virtual host …” See also, e.g., ¶35, “AC virtual policy generator 220 may be responsible for issuing specific operating system (‘OS’) virtual host policy rules … virtual host policy rules may be aggregated, hierarchical, and/or compatible with multiple guests … a specific operating system virtual host policy rule may operate in a multi-tenancy environment in which the operating system runs for multiple guest virtual machines … as well as readymade policies for some of the supported host environments, including universal common policies for different platforms …” Examiner’s note: a plurality of policies may be aggregated into an aggregate policy; some policies apply to a plurality of different deployment environments (universal common policies for different 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the compliance of one or more applications with one or more policies of Bell and Lindeman in view of Maes and Dimitrakos to provide that a first portion of rules applies to a plurality of differing types of software deployment environments and a second portion of rules applies to a subset of the software deployment environments because the disclosure of Hadar shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining the compliance of one or more applications with one or more policies to provide that a first portion of rules applies to a plurality of differing types of software deployment environments and a second portion of rules applies to a subset of the software deployment environments for the purpose of increasing policy enforcement on operating systems supporting virtualization (Hadar, Id.).
	Bell and Lindeman in view of Maes, Dimitrakos and Hadar do not teach that a particular environment controls a deployment of containerized software. However, Benes does teach: wherein a particular software deployment environment controls a deployment of containerized software (Benes, e.g., ¶43, “test manager component 145 may determine if it is acceptable to update the container 151 …container policy may be a set of rules associated with a containerization tool … used by the PaaS system …”) for the purpose of providing an optimal execution environment for applications in software containers (Benes, e.g., Abs.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining Id.).

Regarding claim 14, the rejection of claim 13 is incorporated, and Dimitrakos further teaches: wherein the numerical score determines the level of compliance that each of the configuration files have with the identified subset of policy definitions (Dimitrakos, e.g., ¶62, “One way to measure a level of compliance for the deployed software application 202 is to evaluate a proportion of all the compliance criteria 214 in the set of compliance criteria 214 that are satisfied and used such proportion as a quantitative measure of a level or extent of compliance …”).

Regarding claim 16, the rejection of claim 13 is incorporated, and Dimitrakos further teaches: wherein the compliance score is a numerical score from 1 to 100 (Dimitrakos, e.g., ¶62, “… different compliance criteria 214 can have different weights associated such that an evaluation of a quantitative level of compliance includes applying weights, such as multiplicative factors, to certain of the compliance criteria 214 when determining a proportion of all the compliance criteria 214 that are satisfied. In this way it is possible to impart a greater emphasis on certain of the compliance criteria 214 in the set.” Examiner’s note: a proportion2 is a portion of a whole or a percentage, i.e., out of 100) for the purpose of providing an easily-understood indicator of compliance (Dimitrakos, ibid.).

Regarding claim 17, the rejection of claim 13 is incorporated, and Bell further teaches: wherein controlling a software deployment platform based on the numerical compliance score of each of the set of configuration files comprises: comparing the numerical compliance score with a threshold score (Bell, e.g., 5:26-30, “compliance with policy rules is determined as a set of logical tests (e.g., determining whether a value is greater than or less than a threshold …” Examiner’s note: in an embodiment with a single rule, the level of compliance with the rule is equivalent to a score comprising the value, which is checked against a threshold);
	generating an instruction based on the comparing; and transmitting the instruction to the software deployment system (Bell, e.g., 4:33-52, “application platform 214 communicates with policy enforcement system 206 to determine whether an application is allowed to deploy … a policy enforcement system for determining whether application metadata complies with a set of policies … policy enforcement system 206 determines whether an application is … allowed to deploy …” See also, e.g., 5:49-6:3, “… an indication is provided that the application is not compliant … an indication that the application is not compliant comprises an indication that the application is now allowed to deploy …” and, e.g., 6:50-60, “In the event it is determined not to deploy the new application, the process ends. In the event it is determined to deploy the new application … the new application is deployed …”).

Regarding claim 18, the rejection of claim 17 is incorporated, and Bell further teaches: wherein the instruction indicates a configuration file is not allowed to be deployed if the compliance score is less than the threshold compliance score, and the instruction indicates the configuration is allowed to be deployed if the compliance score is greater than or equal to the threshold compliance score (Bell, e.g., 4:33-52, “application platform 214 communicates with policy enforcement system 206 to determine whether an application is allowed to deploy … a policy enforcement system for determining whether application metadata complies with a set of policies … policy enforcement system 206 determines whether an application is … allowed to deploy …” See also, e.g., 5:49-6:3, “… an indication is provided that the application is not compliant … an indication that the application is not compliant comprises an indication that the application is now allowed to deploy …” and, e.g., 6:50-60, “In the event it is determined not to deploy the new application, the process ends. In the event it is determined to deploy the new application … the new application is deployed …”).

Regarding claim 19, the rejection of claim 18 is incorporated, and Bell further teaches: wherein the software deployment platform receives the instruction and blocks the deployment of the configuration file if the instruction indicates the configuration file is allowed to be deployed, and the software deployment platform allows the deployment of the configuration file if the instruction indicates the configuration file is allowed to be deployed (Bell, e.g., 4:33-52, “application platform 214 communicates with policy enforcement system 206 to determine whether an application is allowed to deploy … a policy enforcement system for determining whether application metadata complies with a set of policies … policy enforcement system 206 determines whether an application is … allowed to deploy …” See also, e.g., 5:49-… an indication is provided that the application is not compliant … an indication that the application is not compliant comprises an indication that the application is now allowed to deploy …” and, e.g., 6:50-60, “In the event it is determined not to deploy the new application, the process ends. In the event it is determined to deploy the new application … the new application is deployed …”).

Regarding claim 20, the rejection of claim 13 is incorporated, and Dimitrakos further teaches: wherein at least some of the set of configuration policies contain a set of ranked rules, and higher ranked rules contribute more to the compliance score than lower ranked rules (Dimitrakos, e.g., ¶62, “… different compliance criteria 214 can have different weights associated such that an evaluation of a quantitative level of compliance includes applying weights, such as multiplicative factors, to certain of the compliance criteria 214 when determining a proportion of all the compliance criteria 214 that are satisfied. In this way it is possible to impart a greater emphasis on certain of the compliance criteria 214 in the set.” Examiner’s note: a compliance criterion (i.e., rule) having a higher weight is interpreted as one that is higher “ranked” (i.e., higher priority, more critical)).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bell and Lindeman in view of Maes and Hadar, and in further view of Benes and Agarwal et al., U.S. 2018/0300220 A1 (hereinafter referred to as “Agarwal”).

Regarding claim 3, the rejection of claim 1 is incorporated, but Bell and Lindeman in view of Maes, Hadar and Benes do not teach transmitting a compliance notification to a second transmitting, from the computing system to the second computing system, a notification indicating the compliance score and the instruction (Agarwal, e.g., FIGs. 9A and 9B, showing a display to a user (i.e., not the client or server participating in the container validation process) that includes an overall compliance grade (score) and the result (i.e., release (deployment) or failure)) for the purpose of notifying a stakeholder regarding compliance of a container and the result thereof (Agarwal, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the compliance of one or more applications with one or more policies of Bell and Lindeman in view of Maes, Hadar and Benes to provide for transmitting a compliance notification to a second computing system because the disclosure of Agarwal shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining the compliance of one or more applications with one or more policies to provide for transmitting a compliance notification to a second computing system for the purpose of notifying a stakeholder regarding compliance of a container and the result thereof (Agarwal, Id.).

Regarding claim 10, the rejection of claim 9 is incorporated, but Bell and Lindeman in view of Maes, Hadar and Benes do not teach transmitting a halting deployment indicator to a second computing system. However, Agarwal does teach: wherein the memory stores further instructions that, when executed by the one or more processors, further cause the computing platform to: transmit, to the second computing system, a notification indicating that the deployment was halted (Agarwal, e.g., FIGs. 9A and 9B, showing a display to a user (i.e., not the client or server participating in the container validation process) that includes an ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the compliance of one or more applications with one or more policies of Bell and Lindeman in view of Maes, Hadar and Benes to provide for transmitting a compliance notification to a second computing system because the disclosure of Agarwal shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining the compliance of one or more applications with one or more policies to provide for transmitting a compliance notification to a second computing system for the purpose of notifying a stakeholder regarding compliance of a container and the result thereof (Agarwal, Id.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bell and Lindeman in view of Maes and Hadar, and in further view of Benes and Irby et al., U.S. 2016/0162906 A1 (hereinafter referred to as “Irby”).

Regarding claim 5, the rejection of claim 1 is incorporated, but Bell and Lindeman in view of Maes, Hadar and Benes do not teach setting the compliance score to a minimum score if the configuration file is not in compliance with any critical rule. However, Irby does teach: wherein determining the compliance score for the configuration file proportional to its level of compliance with the configuration policy includes: setting the compliance score to a minimum score if the configuration file is not in compliance with any rule of the set of rules that is a critical rule (Irby, e.g., ¶44, “each design compliance rule has a rule type (e.g., ‘non-negotiable,’ ‘critical,’ or ‘recommended’), which indicates the impact on the build permit determination of design compliance associated with that rule. For example, a rule type of ‘non-negotiable’ may indicate that a low design compliance score or other determined lack of compliance for that design compliance rule results in automatic denial of a build permit for the technology change …” Examiner’s note: “non-negotiable” is interpreted as broadly consistent with “critical” as claimed; further, the automatic denial in view of lack of compliance with the non-negotiable rule is broadly interpreted as consistent with a lowest possible compliance score when considered in combination with Bell, cited above with respect to claim 1, and incorporated herein, which shows that a lowest score (i.e., a below-threshold evaluation) results in non-deployment of the application) for the purpose of ensuring that a build complies with all rules that are “non-negotiab[ly]” critical prior to providing a permit for updating the build (Irby, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the compliance of one or more applications with one or more policies of Bell and Lindeman in view of Maes, Hadar and Benes to provide for setting the compliance score to a minimum score if the configuration file is not in compliance with any critical rule because the disclosure of Irby shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining the compliance of one or more applications with one or more policies to provide for setting the compliance score to a minimum score if the configuration file is not in compliance with any critical rule for the purpose of ensuring that a build complies with all rules that are “non-negotiab[ly]” critical prior to providing a permit for updating the build (Irby, Id.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bell and Lindeman in view of Maes and Hadar, and in further view of Benes and Srinivasa et al., U.S. 7,249,174 B2 (hereinafter referred to as “Srinivasa”).

Regarding claim 8, the rejection of claim 1 is incorporated, but Bell and Lindeman in view of Maes, Hadar and Benes do not teach that a rule includes comparing a parameter of the configuration file to a corresponding parameter of a previously deployed configuration. However, Srinivasa does teach: wherein a rule of the set of rules includes comparing a parameter of the configuration file to a corresponding parameter of a previously deployed configuration file (Srinivasa, e.g., FIG. 11 and 24:4-23, “configuration manager 25B selects servers and their respective configuration parameters … to compare against the reference models … these live-version servers can also be directly compared against their own snapshots, taken at an arbitrary point in time, or taken over a specific period … to track compliance and changes … results of the comparing step 1125 can be compared item-by-item … based on the discrepancies obtained during the comparing step 1120, a correcting step 1130 fixes the servers to be in compliance by synchronizing configuration of these servers with the reference model 1130 or the snapshots …”) for the purpose of providing an indication of compliance in view of comparison with historical measurements (Srinivasa, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the compliance of one or more applications with one or more policies of Bell and Lindeman in view of Maes, Hadar and Benes to provide that a rule includes comparing a parameter of the configuration file to a corresponding parameter of a previously deployed configuration because Id.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bell and Lindeman in view of Maes and Hadar, and in further view of Benes, Dimitrakos and Agarwal.

Regarding claim 15, the rejection of claim 13 is incorporated, but Bell and Lindeman in view of Maes, Hadar, Benes and Dimitrakos do not teach transmitting a notification of compliance for each configuration file. However, Agarwal does teach: transmitting a notification of the compliance of each of the set of configuration files (Agarwal, e.g., FIGs. 9A and 9B, showing a display to a user (i.e., not the client or server participating in the container validation process) that includes an overall compliance grade (score) and the result (i.e., release (deployment) or failure)) for the purpose of notifying a stakeholder regarding compliance of a container and the result thereof (Agarwal, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the compliance of one or more applications with one or more policies of Bell and Lindeman in view of Maes, Hadar, Benes and Dimitrakos to provide for transmitting a compliance notification to a second computing system because the disclosure of Agarwal shows that it was Id.).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bell and Lindeman in view of Maes and Hadar, and in further view of Benes and Liljenstolpe et al., U.S. 2016/0218964 A1 (hereinafter referred to as “Liljenstolpe”).

Regarding claim 21, the rejection of claim 1 is incorporated, but Bell and Lindeman in view of Maes, Hadar and Benes do not teach accessing and comparing first and second disparate portions of the configuration file, and determining compliance based on satisfaction of a compliance policy by a result of the comparison. However, Liljenstolpe does teach: wherein evaluating a compliance of the configuration file comprises: accessing a first portion of the configuration file; accessing a second portion of the configuration file, the first and second accessed portions comprising respective disparate portions of the configuration file; comparing the first accessed portion and the second accessed portion; and determining the compliance [score] based in part on a satisfaction of a respective condition in the compliance policy by a result of the comparison of the first accessed portion to the second accessed portion (Liljenstolpe, e.g., FIG. 3B and ¶37, “FIG. 3B shows the result of applying a policy engine to the routing configuration file … policy engine implements a routing function as defined by the second subroutine portion 250. The routing function is applied to the route as defined by the route statement 230. In this case, the result of the routing function is to accept the route … This output is compared by the file editor 120 to the definition indicative of an expected routing behavior 230. Here, the output ‘ACCEPT’ conflicts with the definition, which required a ‘REJECT’ output. Hence, an error is indicated … into the routing configuration file …” Examiner’s note: the subroutine portion and route statements are disparate portions. The condition is that the definition is consistent with the subroutine, which results in successful validation, as distinct from an inconsistency, resulting in unsuccessful validation, i.e., the result of the comparison, as implemented by the policy engine. Examiner further notes that the compliance determination comprising specifically a compliance score is more fully taught by reference to Bell in the rejection of claim 1, incorporated herein) for the purpose of determining whether certain consistencies exist in a configuration file in order to validate said configuration file (Liljenstolpe, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the compliance of one or more applications with one or more policies of Bell and Lindeman in view of Maes, Hadar and Benes to provide for accessing and comparing first and second disparate portions of the configuration file, and determining compliance based on satisfaction of a compliance policy by a result of the comparison because the disclosure of Liljenstolpe shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining the compliance of one or more applications with one or more policies to provide for accessing and comparing first and second disparate portions of the configuration file, and determining compliance based on satisfaction of a compliance policy by a result of the comparison for the purpose of determining whether certain consistencies exist in a configuration file in order to validate said configuration file (Liljenstolpe, Id.).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bell and Lindeman in view of Maes and Hadar, and in further view of Benes, Liljenstolpe and Hoffman et al., U.S. 2009/0313311 A1 (hereinafter referred to as “Hoffman”).

Regarding claim 22, the rejection of claim 21 is incorporated, and Bell further teaches: retrieving data from at least one external data source required to validate the [] configuration file’s compliance (Bell, e.g., FIG. 2, showing policy storage system 204 as separate from policy enforcement system 206 and application platform 214).
Bell and Lindeman in view of Maes, Hadar, Benes and Liljenstolpe do not more specifically teach determining that the configuration file is an updated version and retrieving data from at least one external source required to validate the updated configuration file’s compliance. However, Hoffman does teach: wherein determining the compliance score based in part on a satisfaction of a respective condition comprises: determining the configuration file is an updated version of a previous configuration file; and … validate the update configuration file’s compliance with the compliance policy (Hoffman, e.g., ¶¶1374-1380, “Configuration File Maintenance will be done using AUDCOM … Three copies of the configuration file will be maintained: the previous version, the current version, and the working copy … Changes are made to a working copy of the current configuration … AUDCFG loads the working file and validates the new configuration … Once validated, AUDCFG purges old previous version … renames the current version to the previous version, and then duplicates the working copy to the current version …” Examiner’s note: AUDCOM is shorthand for audit command, and AUDCFG for audit configuration) for the purpose of ensuring a changed configuration file continues to meet validation requirements prior to propagating the changes (Hoffman, ibid.).
Id.).

Response to Arguments
In the Remarks, Applicant Argus: There is no motivation to combine Hadar and Benes (Resp. at 8). More specifically, Benes relates to determining attributes for configuring a container, and the configuration therein is therefore not related to “evaluating … a compliance of the configuration file with … the configuration policy …” (id. at 8-9). In other words, “Benes does not seek to determine whether its container configuration attributes are in compliance with any kind of policy because these container configuration attributes are generate on the basis of directly monitored testing events” (id. at 9-10). Further, since “Benes’ container configuration attributes are intended for the updating of a specific container, it is further unreasonable to id. at 10).
	Further, there would be no motivation to combine Hadar and Benes because Benes performs data gathering in a testing environment prior to deployment, and Hadar performs its event logging after policy deployment, resulting in redundant logging (Resp. at 10-11).

Examiner’s Response: Examiner notes that Hadar is cited only to teach that a first portion of configuration policy rules applies to a plurality of software environments, and that a second portion of configuration policy rules applies to a subset of said software environments (see the rejection of claim 1, supra.). Further, Benes is cited to teach that a particular software deployment environment controls deployment of containerized software, noting that Benes further discloses application of container policies comprising sets of rules (id.). That there may be alternative potential implementations of the policies and/or the container environments in Hadar and/or Benes does not render the references non-combinable (see, e.g., MPEP § 2143.01). For example, that the Benes disclosure teaches performing policy verification in a containerized software environment in a different manner and/or at a different time than either the claimed invention or Hadar is not a showing that it would have been non-obvious to apply policy verification in a software deployment environment controlling deployment of containerized software more generally, as claimed. Further, that the Hadar disclosure teaches performing policy verification in a different manner and/or at a different time as the claimed invention or the disclosure of Benes is not a showing that it would have been non-obvious to include a first portion of configuration policy rules applicable to a plurality of software deployment 
	In view of the foregoing, Examiner maintains the rejections under the grounds set forth in full above, and additionally rejects new claims 21-22 in view of additional references Liljenstolpe and Hoffman as set forth in full above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  Other passages and figures may apply.  Applicant, in preparing the response, should consider 
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., “Proportion,” Merriam-Webster Dictionary, last retrieved from https://www.merriam-webster.com/dictionary/proportion on 20 January 2020.
        2 See, e.g., “Proportion,” Merriam-Webster Dictionary, last retrieved from https://www.merriam-webster.com/dictionary/proportion on 20 January 2020.